Citation Nr: 1229043	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right forearm injury.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

With respect to the claim of entitlement to service connection for residuals of a right forearm injury, the Veteran testified before an Acting Veterans Law Judge in May 2006.  The case was remanded for additional development in April 2007.  In July 2008, the Veteran was advised that the Acting Veterans Law Judge before whom he testified was no longer with the Board, and that he was entitled to another hearing pursuant to 38 U.S.C.A. § 7.107(c); 38 C.F.R. § 20.707.  In July 2008, the Veteran responded that he did not wish another hearing, and the Board proceeded to process the appeal.  The appeal was again remanded in August 2008.

Regarding the Veteran's claim for a TDIU, he provided testimony with respect to that issue as well as the service connection issue at a hearing before the undersigned Veterans Law Judge in May 2012.  Transcripts of both of the Veteran's hearings have been associated with the claims file.


FINDINGS OF FACT

1.  No chronic right upper extremity disability was manifest in service, and the currently claimed right upper extremity diagnoses are unrelated to service.

2.  The Veteran is in receipt of service connection for post-operative anal fissure with impairment of anal sphincter control and hemorrhoids, evaluated as 60 percent disabling; depression, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability, evaluated as noncompensably disabling.  His combined evaluation for compensation is 70 percent.

3.  The Veteran is rendered unemployable as the result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  No chronic right upper extremity disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Board observes that further discussion of the appeal regarding a TDIU is not necessary, as it concludes below that entitlement to that benefit is warranted.

With respect to the claim of entitlement to service connection for residuals of a right forearm injury, an August 2004 letter discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  In May 2006 the Veteran was advised of the manner in which VA determines disability evaluations and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of her appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA examination was conducted and the Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records reflect that in August 1967, the Veteran presented for treatment after the hatch from a 577 machine gun fell on his right forearm. The provider noted that the Veteran had only partial movement of his fingers.  He indicated that X-ray study was negative.  Records for the remainder of the Veteran's service are negative for any diagnosis, complaint, or abnormal finding pertaining to his right upper extremity.  On separation examination, the Veteran denied arthritis or rheumatism, deformity, and lameness.  His upper extremities were clinically normal and he was deemed qualified for separation.  

In June 1969 the Veteran submitted a claim of entitlement to VA disability benefits.  This claim did not include any mention of a right upper extremity disability.  

On VA examination in August 1974, the Veteran's general appearance was that of a well nourished, well developed, obese man who appeared to be in good health.  

A February 2000 private treatment record indicates the Veteran's report of having undergone carpal tunnel surgery in 1990.

In October 2004, the Veteran submitted a claim of entitlement to service connection for a right forearm injury, noting that the injury had resulted in trigger finger syndrome of the first two fingers of his right hand.  

A November 2004 record from Central States Orthopedic Specialists, by T.G.W., M.D indicates triggering of the index, long, and ring fingers of the right hand.  The Veteran reported that he had experienced trouble with his hands for many years following an injury in 1967 when a metal hatch fell on his forearm and hand.  He stated that since the injury, he had experienced intermittent aching and some limited use.  He reported that the triggering had become worse over the previous year.  Examination of the right upper extremity revealed no obvious visual deformities except that the index, long, and ring fingers were held in a flexed position.  The provider could not palpate any masses or other abnormalities proximally into the forearm.  Range of motion of the wrist and elbow was relatively good.  The assessment was trigger finger.

A January 2005 record from Dr. W. indicates the Veteran's complaint of triggering of the right index, long, and ring fingers.  The Veteran denied specific injury or trauma, but noted that he used his hands quite a bit.  

At his May 2006 hearing, the Veteran testified that his right forearm was injured when a hatch fell on it; he stated that his arm was smashed.  He indicated that his arm was not casted, and that X-rays revealed no broken bones.  He stated that he lost use of his arm for a couple of weeks, but indicated that he did not recall whether he had been placed on profile.  He noted that he asked the surgeon who performed trigger finger release to write a statement relating his hand problems to the injury in service, but that the doctor told him that there was no way he could say for sure that the injury caused his problem.  

In May 2006 the Veteran stated that a hatch fell on his right forearm in 1967, and that he had since had carpal tunnel surgery and release of multiple trigger fingers of the right hand.  He noted that he had weakness in the right hand and episodes of pain and swelling in the forearm and hand.  He stated that his orthopedic surgeon, Dr. W., had told him that there was evidence of old damage to the tendons and ligaments in the right forearm.

In July 2006 the Veteran was seen by D.E.A., M.D. for complaints of intense pain and swelling in his right upper extremity since June 2006.  Following examination, the impression was possible complex regional pain syndrome.  

On VA examination in December 2007, the Veteran's history was reviewed.  The examiner noted the Veteran's report of an injury from a 577 machine gun hatch and his statement that his hand had never recovered.  She indicated that het Veteran underwent carpal tunnel release in 1990 and trigger finger release in 2005.  The Veteran reported that he had recently been diagnosed with complex regional pain syndrome of the bilateral hands and knees.  An X-ray study revealed a normal appearing right radius and ulna, and the elbow and wrist showed no abnormalities.  The surrounding soft tissues were within normal limits.  The impression was injury to the right forearm with tenderness to palpation of the right forearm on exam.  The examiner noted that following documentation of the in-service injury in 1967, there were no further records documenting problems with the right hand, wrist, or forearm.  She noted that complaints referable to the Veteran's right upper extremity were not indicated until he complained of his right thumb locking in 1999.  She opined that the current subjective tenderness of the right forearm found on examination was less likely than not secondary to the in-service injury, reasoning that there was no documentation of a chronic disorder to the right forearm in the record.  

In October 2008 the 2007 VA examiner provided an additional opinion.  She noted that the Veteran was seen with a new complaint of right hand triggering in 2004 by Dr. W.  She indicated that she had reviewed the record and that the reported 1967 injury was documented in the service records, but that a contemporaneous X-ray study was negative.  She pointed out that there were no further records during service documenting problems with the right hand, wrist, or forearm, including the August 1968 discharge examination.  She noted that the next record dealing with the right upper extremity was in 1999 when the veteran reported right thumb locking, and then in November 2000 when he reported swelling of the right hand and wrist.  She opined that the current subjective tenderness of the right forearm and the right hand condition to include trigger fingers were less likely than not secondary to the in-service injury.  She reasoned that there had been no documentation to support a chronic disorder during service, within one year of service, or in the years following service until 1999.  She pointed out that the period from service to the first complaint referable to the Veteran's right hand was 32 years, which did not support a chronic condition.

In September 2009, the Veteran reiterated the incident in service.  He noted that he was unable to use his fingers, wrist, and arm for several days after the injury, and that he still had a knot on his arm where the hatch hit it.  He related that he had undergone two surgeries to release the resulting scar tissue.

At his May 2012 hearing, the Veteran testified that his right arm was injured when an armored personnel carrier hatch fell on it.  He noted that he still had a knot on the side of his arm where the hatch impacted it.  He indicated that he lost strength in his hand and that this lack of strength had been present since service.  
The Veteran's wife testified that she did not recall whether the Veteran had a weak hand following the injury.

In June 2012 the Veteran was evaluated by a J.W.E., M.D.  Dr. E. reviewed the Veteran's history of in-service injury to the right upper extremity.  The Veteran reported that he continued to have pain and that he could no longer perform pushups and pull-ups, and that he lost marked grip strength of his right hand.  He noted that following service he tried to work as a carpenter but that things would fall out of his hands.  He related that he started to have problems with his thumb, middle, and index fingers in the 1990s, and that he underwent carpal tunnel surgery first on the right and then on the left.  He stated that he underwent trigger finger release of two fingers in 2005.  Dr. E. concluded that the heavy hatch crushed the muscles and tendons of the Veteran's right forearm, both on the dorsum in the extensor tendons and on the volar aspect in the flexor tendons.  He stated that this caused those tendons to become tight, resulting in carpal tunnel syndrome, which resulted in tightness in the flexor tendons of the palm, leading to triggering of the fingers.  He also noted that favoring his right hand led to tendonitis in the left wrist, causing carpal tunnel syndrome on the left.  He also concluded that the crush injury made the Veteran more prone to developing complex regional pain syndrome also known as reflex sympathetic dystrophy.  He indicated that his opinions were based on his examination of the Veteran; review of medical and/or service records; his education, training, and experience; and reasonable medical probability and reasonable medical certainty.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed residuals of a right forearm injury.  In that regard while the Board acknowledges that there is one entry into the service treatment records of an injury to the right forearm, there is a remarkable lack of credible evidence of pathology pertaining to the right upper extremity for many years following service.  The earliest post-service treatment for any complaints referable to the Veteran's right upper extremity dates to many years following service, when he underwent surgery for carpal tunnel syndrome in the 1990s and subsequently underwent surgery for trigger finger.   Notably, the Veteran sought service connection for other disabilities directly following service, and a VA examination in 1974 did not include any findings referable to the Veteran's right upper extremity.  The Veteran did not submit a claim pertaining to his right forearm until October 2004, and the record prior to that time does not include any complaint or abnormal finding pertaining to the right upper extremity.  In essence, the post-service record indicates onset of right upper extremity complaints years following the Veteran's separation from service, and is in conflict with his report to VA that he experienced pertinent symptoms in service and since.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the more likely date of onset of the claimed right upper extremity disability consists of treatment records reflecting onset of symptomatology many years after service discharge.  

Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his right upper extremity during and since service.  However as discussed above, the Board finds that his statements to the contrary, in the pursuit of treatment years following separation from service, prove that his current statements are unreliable and not credible with respect to the onset of right upper extremity symptoms.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses related to the Veteran's right wrist and hand, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the December 2007 VA examiner concluded that current right hand disability was not related to service.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.  She followed her original opinion with an addendum in October 2008, noting that there was only one record of treatment in service and that a contemporaneous X-ray study was negative.  She pointed out that there were no further service records documenting problems with the Veteran's right hand, wrist, or forearm, including the 1968 discharge examination report.  She noted that the next record dealing with the right upper extremity dated to many years following service, and ultimately opined that the current right upper extremity complaints were less likely than not secondary to the in-service injury.  She reasoned that service treatment records did not document a chronic disorder and that there was no documentation of such disorder within one year of service or until many years following service.  She concluded that the record did not support a chronic condition in the many years following service.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

On the other hand, the report obtained by the Veteran from Dr. E. offers a conclusory opinion that the injury in service resulted in carpal tunnel syndrome and triggering of the fingers.  While Dr. E. apparently reviewed the Veteran's records, reciting his history and rendering a favorable opinion, he offered no support for his statement that the in-service injury crushed muscles and tendons in the right forearm, leading to carpal tunnel syndrome and problems with the flexor tendons which led to triggering of the fingers.  Notably, his report and opinion address neither the lack of evidence of a chronic condition during service nor the silent record for many years following service.  Given Dr. E.'s reference to the Veteran's report of continued problems following his injury, it appears that Dr. E. relied in large part upon the Veteran's own reports of a continuity of symptomatology since service.  However, in Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  So it is in this case.  Because the Veteran's own reports of continuity of sympomatology since service have been found not credible, the Board concludes that the opinion of Dr. E., which appears to rely in large part on those reports, cannot serve to substantiate his claim.  

Having determined that the more probative evidence points to a remote, post-service onset of the claimed disability, the Board concludes that entitlement to service connection for residuals of a right forearm injury must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

	TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)(2011).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

On VA examination in May 2005 the examiner noted that the Veteran had last worked ten years previously as a mechanic in a power plant.  The Veteran reported that he had problems holding stool one-third or two-thirds of the time, and that he had occasional hemorrhoids that itched and bled.  The examiner stated that the Veteran did not use pads and that there was no functional impairment.  Rectal examination revealed a sphincter control problem and a hemorrhoid.  The impression was hemorrhoids and partial weakness of the anal sphincter.

A July 2005 report from M.J.M., M.D. indicates that the Veteran was seen in her office in May 2005.  She noted that she had spoken in depth with the Veteran concerning his fecal incontinence.  She indicated that on examination, the anal opening was elongated and that anal sphincter tone was markedly decreased.  She stated that she discussed the possibility of referring the Veteran to a colorectal surgeon for further evaluation and possible treatment.  

In September 2005 the Veteran stated that he used some type of pad every day, despite the VA examiner's statement to the contrary.  In fact, he stated that he was using a pad on the day of the VA examination.  He noted that the examiner spent an extremely short time on the presenting problem and instead discussed his obesity and diet.  The Veteran indicated that any time he had a bowel movement he continued to leak and had to clean himself and then use a washcloth.  He noted that his rectum had prolapsed three times in the previous year.  

During his May 2006 hearing, the Veteran testified that he had leakage following bowel movements, and that he had a cavity at his rectum that retained fecal material.  He noted that he leaked stool when straining to lift, coughing, and sneezing.  He stated that he often stayed home because he did not want to go out in public.  He indicated that he had involuntary bowel movements every day.  He noted that he had problems with anal prolapse.  

In his November 2007 claim for a TDIU, the Veteran stated that he was prevented from securing or following any substantially gainful occupation due to physical problems.  He noted that he had worked until 1992 at Oklahoma State University, in student service maintenance performing furniture repair.  

On VA examination in December 2007, the Veteran's history was reviewed.  The Veteran reported that he had leakage one third to two thirds of the day in moderate amounts and that a pad was needed three times per day.  He indicated that his hemorrhoids recurred frequently.  Rectal examination revealed partial loss of sphincter control, with a post-surgical defect of the superior portion of the sphincter.  There was no reduction of lumen, fissure, ulceration, rectal bleeding, anal infection, proctitis, or protrusions.  Internal hemorrhoids were present and reducible.  No fistula was noted.  The examiner indicated that the disability had progressed to include bowel dysfunction.  

A May 2008 letter from D.L.M., D.O. indicates that the Veteran had been her patient since May 2007.  She noted that the Veteran suffered from right upper extremity complex regional pain syndrome, diabetic peripheral neuropathy and failed back surgery syndrome.  She indicated that the Veteran's multiple chronic pain issues greatly limited his daily activities, and that he also has a generalized weakness that suggested some type of mypoathic process.  She opined that the veteran was unable to perform any type of work requiring walking or lifting.  

A July 2008 letter from E.M.H., M.D. indicates the author's opinion that the Veteran was physically unable to maintain gainful employment.  He noted that the Veteran had myriad medical problems to include diabetes, hypertension, hyperlipidemia, hypothyroid, peripheral neuropathy, reflex sympathetic dystrophy, chronic back pain, and morbid obesity.

In August 2008 the Veteran stated that he had been unable to work for 10 years due to multiple medical problems.  He indicated that he was in a wheelchair and could only walk short distances.  He noted that he was scheduled for a fourth back surgery.  

The Veteran underwent a fourth spinal surgery in September 2008.  Following that surgery, he reported that since the surgery, he was unable to empty his bladder or bowels without assistance.  A September 2008 VA treatment record indicates that the Veteran was incontinent of stool following the surgery.

The Veteran underwent an additional VA examination in January 2009.  The Veteran reported a nagging feeling of needing to empty his bowels.  He endorsed selling.  He denied itching, diarrhea, pain, and perianal discharge.  He described leakage of stool, occurring more than two thirds of the day and requiring pads three times per day.  The examiner noted that since back surgery in 2008 he did not have sensation in the anal area and no control of stool or gas passage.  He indicated that incontinence developed after back surgery and spinal compression, and was not due to the anal fissure disease.  Rectal examination revealed a fissure at the superior rectum wall.  There was no reduction of lumen, loss of sphincter control, rectal tonus, ulceration, or rectal bleeding.  No hemorrhoids were detected.  There was no fistula.  A complete blood count revealed signs of anemia.  The diagnosis was status post spinal cord impingement with resultant urine and stool incontinence and scar, and status post anal fissure surgery.  The examiner noted that while incontinence was claimed to be related to the fissure condition, it was in fact related to the underlying spinal pathology.  

In a subsequent addendum report, the examiner indicated that impairment of sphincter control was not the predominant problem but that it was as likely as not aggravating the underlying spinal etiology of loss of control.  

During his May 2012 hearing, the Veteran testified that he continually had minor leakage, and that several times a week he lost complete control of his bowels.  He stated that he had to wear a diaper, but that he did not do so when he was still employed.  He indicated that he had been granted disability benefits by the Social Security Administration (SSA) in 1995, but that he had called and was told that there were no records pertaining to his disability benefits.  He related that his SSA benefits had been switched to a retirement basis when he turned 62.  He also stated that his hearing problems caused difficulty in the workplace.  He noted that one of the reasons he stopped working for Oklahoma State University was his back disability, but that the fecal leakage and depression were also problems that interfered with his employment.  He indicated that he had daily accidents and often had to change clothes at work, and that he was aware that there was an odor and that he was embarrassed.  The Veteran's wife testified to her belief that the Veteran's depression was one of the reasons why he was unable to work.      

In June 2012 the Veteran was evaluated by a J.W.E., M.D.  Dr. E. noted that the Veteran underwent surgery in service and that he had a lot of pain and odor.  He concluded that the Veteran's right forearm injury residuals were related to the in-service injury and that the current disability along with the fissurectomy and loss of stool caused an inability to function in an environment away from the home.  He opined that the Veteran was unemployable and had been since age 50.  
	
In this case, the Board finds that the criteria for a TDIU have been met.  As noted, the Veteran is in receipt of VA disability benefits for post-operative anal fissure with impairment of anal sphincter control and hemorrhoids, evaluated as 60 percent disabling; depression, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability, evaluated as noncompensably disabling.  His combined evaluation for compensation is 70 percent.  

The Board acknowledges that this case is complicated by the fact that spinal surgery in 2008 left the Veteran incontinent of stool and urine.  However, the Board observes that prior to that time, the Veteran had regular fecal leakage productive of significant interference with his work.  His competent testimony, and that of his wife (a registered nurse) indicate that he had regular accidents at work and often had to clean himself and change his clothes in order to continue working.  The Veteran's wife has testified that his depression also had a significant impact on his occupational functioning.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.



ORDER

Entitlement to service connection for residuals of a right forearm injury is denied.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


